Title: To Thomas Jefferson from Frédéric L. Hammer, 26 March 1805
From: Hammer, Frédéric L.
To: Jefferson, Thomas


                  
                     Monsieur le Président, 
                     Strasbourg, le 26. Mars, 1805.
                  
                  Permettez que je profite d’une occasion qui se présente par Mr. Winkelblech, Membre respectable de notre Société d’Agriculture, Sciences et Arts du Département du Bas Rhin, pour Vous addresser les voeux, que cette Société m’a autorisé d’emettre en son nom comme les siens. Ils tendent à s’entourer de toutes les lumières et de tous les moyens, qu’elle peut se procurer et que l’on veut bien lui confier, pour les repandre sur cette partie de l’industrie et des connaissances humaines, qui en est la plus intéressante, et les communiquer à nos concitoyens agricoles. Je suis infiniment flatté de l’honneur d’être son organe auprès de Vous, en Vous la recommandant et Vous priant de vouloir bien l’honorer de votre bienveillance en la personne de Mr. Winkelblech, son membre, qui s’est offert, et que j’ai invité au nom de la Société, de nous enrichir de tout ce qui peut intéresser l’agriculture et les sciences, dans les pays si interessants qu’il va visiter. Il s’est chargé d’une liste de graines de plantes et surtout d’arbres, inconnus chez nous, que j’ai addressée au jardinier grenetier Kin, qui parcourt lui même les vastes contrées de Vos Etats, pour y ramasser ces graines et ces plantes.
                  La protection que Vous accordez aux sciences en général, et principalement à la première productrice et nouricière d’un état, le zèle et la connaissance profonde avec lesquels Vous l’embrassez Vous-même, m’est un garant Sur, que Vous ne la bornez pas au pays et à la nation industrieuse, qui a le bonheur d’être gouvernée par un tel chef. Notre Département, un des plus intéressants de la france par sa situation, son sol et l’industrie de ses habitants, est aussi propre à recevoir de nouvelles lumières, qu’il l’est peut-être d’un autre côté d’en pouvoir repandre.
                  En accueillant favorablement nos voeux, Vous nous donnerez l’espoir, Monsieur le Président, que Vous agréérez aussi nos offres de réciprocité et notre desir de pouvoir Vous être agréable en quelque chose. Je désirerois en mon particulier obtenir l’occasion de Vous prouver les sentiments de respect, avec lesquels j’ai l’honneur d’être, Monsieur le Président Votre très-humble et très-obéissant Serviteur,
                  
                     F. L. Hammer,
                     Professeur d’histoire naturelle, &c.
                  
               